Case 1:21-cv-01009-DNH-ML Document 16-35 Filed 09/22/21 Page 1 of 3




            Exhibit II
             Case 1:21-cv-01009-DNH-ML Document 16-35 Filed 09/22/21 Page 2 of 3
                             Submit




   1. Home
   2. Guidance and Position Statements
   3. Guidance and Position Statements


Guidance and Position Statements
ACOEM Supports COVID-19 Vaccine Mandates for Health Care
Workers
07/31/2021
Share on Facebook Share on LinkedIn Share on Twitter

The American College of Occupational and Environmental Medicine (ACOEM) recommends that COVID-19
vaccination be mandated for all health care workers (HCWs). Comprised of occupational and environmental
medicine professionals responsible for ensuring the health, safety, and well-being of all workers, the College stands
with the growing number of organizations urging that all workers in health care settings be vaccinated against
COVID-19.

With the recent surge of SARS-CoV-2 infections in the United States (U.S.) due to the Delta variant, it is even more
imperative that HCWs be vaccinated. Unvaccinated HCWs put themselves in danger of contracting the disease and
pose a risk to potentially transmit the virus to patients (especially their vulnerable patients), colleagues, and
families. In addition, COVID-19 is more disruptive to the workforce and hospital/health care operations than any
disease encountered in the last century due to required quarantining and potential length of illness.

Currently, all COVID-19 vaccines authorized in the U.S. are effective against COVID-19, preventing serious
outcomes of severe disease, hospitalization, and death. Data show that the authorized mRNA vaccines also provide
protection against variants of concern, including the Delta strain that is now predominant in the U.S. Vaccine
effectiveness against hospitalization and death is high for all current SARS-CoV-2 variants.1 This effectiveness is
further demonstrated by current data indicating that the overwhelming majority of serious COVID-19 cases are
occurring among those who are not vaccinated.

However, the fact that HCW vaccination rates are not yet above 90% universally represents fears, misinformation,
information mistrust, and some valid confusion about the optimum post-infection vaccination timing/dosage among
this group. While ACOEM supports universal vaccination, it’s also important to approach all of those concerns
compassionately and not vilify unvaccinated HCWs who have given heroic service since the start of the pandemic.
The College also recognizes that exemptions from this policy may apply to those HCWs with medical
              Case 1:21-cv-01009-DNH-ML Document 16-35 Filed 09/22/21 Page 3 of 3
contraindications to COVID-19 vaccines or with other medical or religious exemptions as specified by federal or
state law.

Institutions with mandatory vaccine policies will benefit from the advice and counsel of occupational and
environmental medicine physicians to ensure that policies and procedures protect HCWs’ confidentiality, that
exemption decisions are made fairly and consistently, and that the importance of a comprehensive vaccine program
is emphasized. ACOEM also recommends that health care workers be provided time off to receive the vaccine, that
sick time be allowed for those who develop side effects, and that employers ensure HCWs have access to
confidential medical consultations to address individual concerns.

HCWs have been on the front line in the war against COVID-19. Not only will they be protecting themselves by
receiving the vaccine, but they are in a unique position to serve as vaccine champions and positively influence
vaccination decisions of peers, patients, friends, and family.


The American College of Occupational and Environmental Medicine (ACOEM) is an international society of 4,000
occupational and environmental physicians and other health care professionals. The College provides leadership to
promote optimal health and safety of workers, workplaces, and environments.

Citations
1Centers   for Disease Control and Prevention (CDC). Science Brief: COVID-19 Vaccines and Vaccination. Available
at: https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/fully-vaccinated-people.html. Accessed July
28, 2021.

Pagination

      Previous article « Previous
      Next article Next »




ACOEM
25 Northwest Point Blvd, Suite 700
Elk Grove Village, Illinois, 60007-1030
Phone: (847) 818-1800

Visit us on Facebook Visit us on LinkedIn Visit us on Twitter Visit us on Vimeo Visit us on Youtube

      COVID-19 Resource Center
      Practice Resources
      Learning
      Careers
      Advocacy
      Guidance and Position Statements
      Membership
      About ACOEM
      Store


             Join Our Mailing List
